                                                                 Case 2:19-cv-04864-SRB Document 14 Filed 09/30/19 Page 1 of 2



                                                           1   Mark Deatherage (Bar No. 010208)
                                                               mark.deatherage@gknet.com
                                                           2   GALLAGHER & KENNEDY, P.A.
                                                               2575 East Camelback Road
                                                           3   Phoenix, Arizona 85016-9225
                                                               Telephone: (602) 530-8000
                                                           4   Facsimile: (602) 530-8500
                                                               Attorneys for Plaintiffs
                                                           5
                                                                                        UNITED STATES DISTRICT COURT
                                                           6
                                                           7                                      DISTRICT OF ARIZONA

                                                           8
                                                                Broadcast Music, Inc.; Universal-Songs of     Case No. CV-19-4864-PHX-SRB
                                                           9    Polygram International, Inc.; Warner-
                                                                Tamerlane Publishing Corp.; Cyanide
                                                          10    Publishing; Rick Springfield Music;           PLAINTIFFS’ SUPPLEMENTAL
                                                                Sony/ATV Songs LLC; Mow B’Jow Music           STATUS REPORT
                                                          11    Inc.; EMI Consortium Songs, Inc. dba EMI
                                                                Longitude Music; Dandelion Music Co., A
Gallagher & Kennedy, P.A.




                                                          12    Division of Jamie Music Publishing Co.;
                            Phoenix, Arizona 85016-9225
                             2575 East Camelback Road




                                                                EMI Blackwood Music Inc.,
                                   (602) 530-8000




                                                          13
                                                                                    Plaintiffs,
                                                          14
                                                                       v.
                                                          15
                                                                Baja Joe’s, LLC dba Baja Joe’s Mexican
                                                          16    Cantina aka Baja Joe’s; Sean M. Smith,
                                                                individually; Sean M. Smith Living Trust;
                                                          17
                                                                                    Defendants.
                                                          18
                                                          19         Plaintiffs submit this Supplement to their September 16, 2019 Status Report, which
                                                          20   was provided pursuant to the Court’s order of September 12, 2019. This is a music
                                                          21   copyright infringement action, involving music played at defendants’ establishment, Baja
                                                          22   Joe’s Mexican Cantina, in Mesa, without a license or permission. Plaintiffs’ counsel has
                                                          23   continued to communicate with Sean Smith, who is the principal for defendant Baja Joe’s,
                                                          24   LLC and an individual defendant. Mr. Smith has provided additional information and
                                                          25   materials in support of his settlement position; Plaintiffs have reviewed, evaluated, and
                                                          26   responded to that information; and the parties have exchanged multiple settlement counter-
                                                          27   proposals. At this point, the parties remain fairly far apart, but are still communicating.
                                                          28   However, Mr. Smith will be out of town and generally unavailable for the next week or so.
       Case 2:19-cv-04864-SRB Document 14 Filed 09/30/19 Page 2 of 2



 1          As a result, Plaintiffs believe it makes sense and would serve judicial economy for
 2   defendants to have until October 25, 2019 to answer or otherwise respond to the complaint,
 3   and, if by that date defendants have not filed a responsive pleading and no notice of
 4   settlement has been filed, Plaintiffs then have until October 31, 2019 to apply for entry of
 5   default against defendants.

 6          RESPECTFULLY SUBMITTED this 30th day of September, 2019.

 7                                                  GALLAGHER & KENNEDY, P.A.
 8
 9                                                  By: /s/ Mark Deatherage
10                                                     Mark Deatherage
                                                       2575 East Camelback Road
11                                                     Phoenix, Arizona 85016-9225
12                                                     Attorneys for Plaintiffs

13
14                                 CERTIFICATE OF SERVICE
15           I hereby certify that on this 30th day of September, 2019, I electronically transmitted
16   a PDF version of this document to the Clerk of the Court, using the CM/ECF System for
     filing and for transmittal of a Notice of Electronic Filing to the CM/ECF registrants.
17
                                                /s/ Andrea L. Parker
18
19
20
21
22
23
24
25
26
27
28
